DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         PEARLINE WILLIAMS,
                              Appellant,

                                     v.

                        CITIMORTGAGE, INC.,
                              Appellee.

                               No. 4D19-1325

                               [May 21, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE-17-
010399.

  James Jean-Francois of Law Offices of James Jean-Francois, P.A.,
Hollywood, for appellant.

   Lindsay R. Rich of First American Law Group, Tampa, for appellee.

PER CURIAM.

   Affirmed.1

LEVINE, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.


_____________________________
1 We are mindful of the issuance of Administrative Order SC20-23 (the

requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to
issue a writ of possession “forthwith” remains suspended) and Executive
Order 20-121 (extending, until 12:01 a.m. on June 2, 2020, Executive
Order 20-94, which suspends and tolls any statute providing for a
mortgage foreclosure cause of action under Florida law). We trust any
motions directed to those orders shall be filed in the lower tribunal upon
issuance of our mandate.